EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Jeffery, on 11/23/2021.

2.	Claims 1, 7, 9 13 and 19 of the instant application have been amended, claims 6, 8, 18 and 20 have been canceled based on the latest claims of record submitted by the Applicant on 11/23/2021, and they have been amended as follow:
1. (Currently Amended) A method for evaluating a computer system using temporal discrete event
analytics, comprising:
generating sentences of discrete event sequences for a plurality of sensors;
building a sensor relationship network in response to generating the sentences of
discrete event sequences;
analyzing the sensor relationship network to determine relationships between the
plurality of sensors;
performing fault diagnosis based on the sensor relationship network and the
relationships between the plurality of sensors; and
performing a remedial action to address the fault diagnosis;
wherein building the sensor relationship network further comprises:
generating sensor pairs from the plurality of sensors; and
applying a neural machine translation (NMT) model to quantify strength of invariant relationship between at least one source sensor and at least one target sensor, and
wherein applying the NMT model to quantify strength of invariant relationship further comprises:
comparing at least one translated sentence of the at least one source sensor and at least one sentence of the at least one target sensor; and calculating an invariant relationship score to quantify the strength a pairwise relationship of the at least one source sensor and the at least one target sensor.
2. (Original) The method as recited in claim 1, further comprising:
receiving a corpus of multivariate discrete event sequences; and
extracting the discrete event sequences from the corpus of multivariate discrete
event sequences.
3. (Original)The method as recited in claim 2, further comprising:
performing first-order reduction of a number of sensor pairs in the plurality of
sensors.
4. (Original) The method as recited in claim 1, wherein generating sentences of discrete event sequences further comprises:
converting discrete event sequences to words; and converting the words to the sentences of discrete event sequences.
5. (Original)The method as recited in claim 4, wherein converting the discrete event sequences to the words further comprises:
forming a symbolic word vocabulary.
6. (Cancelled) The method as recited in claim 1, wherein building the sensor relationship network further comprises:
generating sensor pairs from the plurality of sensors; and
applying a neural machine translation (NMT) model to quantify strength of invariant relationship between at least one source sensor and at least one target sensor.
7. (Currently Amended) The method as recited in claim [[6]] 1, further comprising:
generating word embeddings using a symbolic word vocabulary; and performing translation of the discrete event sequences on a sentence by sentence 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
basis.
8. (Cancelled) The method as recited in claim l, wherein applying the NMT model to quantify strength of invariant relationship further comprises:
comparing at least one translated sentence of the at least one source sensor and at least one sentence of the at least one target sensor; and calculating an invariant relationship score to quantify the strength a pairwise relationship of the at least one source sensor and the at least one target sensor.
9. (Currently Amended) The method as recited in claim [[8]] 1, wherein the invariant relationship score is a bilingual evaluation understudy (BLEU) score.
10. (Original) The method as recited in claim l, wherein analyzing the sensor relationship network to determine relationships between the plurality of sensors further comprises:
identifying popular sensors that act as target sensors; and discarding the popular sensors.
11. (Original) The method as recited in claim 1, wherein analyzing the sensor relationship network to determine relationships between the plurality of sensors further comprises:
determining at least one cluster of sensors; and determining whether the at least one cluster is connected with at least one particular sensor.
12. (Original) The method as recited in claim l, wherein building the sensor relationship network using the sentences of discrete event sequences further comprises:
building the sensor relationship network without domain knowledge.
13. (Currently Amended) A computer system for evaluating another computer system using temporal discrete event analytics, comprising:
a processor device operatively coupled to a memory device, the processor device
being configured to:
generate sentences of discrete event sequences for a plurality of sensors;
build a sensor relationship network in response to generating the sentences of
discrete event sequences;
analyze the sensor relationship network to determine relationships between the
plurality of sensors;
perform fault diagnosis based on the sensor relationship network; and
perform a remedial action to address the fault diagnosis;
wherein building the sensor relationship network further comprises the processor device configured to:
generating sensor pairs from the plurality of sensors; and
applying a neural machine translation (NMT) model to quantify strength of invariant relationship between at least one source sensor and at least one target sensor, and
wherein applying the NMT model to quantify strength of invariant relationship further comprises the processor device configured to:
comparing at least one translated sentence of the at least one source sensor and at least one sentence of the at least one target sensor; and calculating an invariant relationship score to quantify the strength a pairwise relationship of the at least one source sensor and the at least one target sensor.
14. (Original) The system as recited in claim 13, wherein the processor device is further
configured to:
receive a corpus of multivariate discrete event sequences; and
extract the discrete event sequences from the corpus of multivariate discrete event
sequences.
15. (Original) The system as recited in claim 13, wherein the processor device is further
configured to:
perform first-order reduction of a number of sensor pairs in the plurality of
sensors.
16. (Original) The system as recited in claim 13, wherein, when generating sentences of discrete event sequences, the processor device is further configured to:
convert discrete event sequences to words; and convert the words to the sentences of discrete event sequences.
17. (Original) The system as recited in claim 16, wherein, when converting the discrete event sequences to the words, the processor device is further configured to:
form a symbolic word vocabulary.
18. (Cancelled)

19. (Currently Amended) The system as recited in claim [[18]] 13, wherein the processor device is further configured to:
generate word embeddings using a symbolic word vocabulary; and perform translation of the discrete event sequences on a sentence by sentence 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
basis.
20. (Cancelled)

	
	
Allowable Subject Matter
3.	Claims 1-5, 7, 9-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
             A thorough review of the prior art fails to disclose or render obvious, “.generating sentences of discrete event sequences for a plurality of sensors; building a sensor relationship network in response to generating the sentences of discrete event sequences; analyzing the sensor relationship network to determine relationships between the plurality of sensors; performing fault diagnosis based on the sensor relationship network and the relationships between the plurality of sensors; and performing a remedial action to address the fault diagnosis; wherein building the sensor relationship network further comprises: generating sensor pairs from the plurality of sensors; and applying a neural machine translation (NMT) model to quantify strength of invariant relationship between at least one source sensor and at least one target sensor, and wherein applying the NMT model to quantify strength of invariant relationship further comprises: comparing at least one translated sentence of the at least one source sensor and at least one sentence of the at least one target sensor; and calculating an invariant relationship score to quantify the strength a pairwise relationship of the at least one source sensor and the at least one target sensor.
” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J CHEA whose telephone number is (571)272-3951.  The examiner can normally be reached on M-F 8:00 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456